Medina App. No. 3131-M. Reported at 96 Ohio St.3d 240, 2002-Ohio-3994, 773 N.E.2d 526. This cause came on for further consideration upon appellant’s motion for reconsideration and the motion for reconsideration of amici curiae Ohio Employment Lawyers Association, Ohio Academy of Trial Lawyers, et al. Upon consideration thereof,
IT IS ORDERED by the court that appellant’s motion for reconsideration be, and hereby is, denied.
Douglas, Resnick and F.E. Sweeney, JJ., dissent.
IT IS FURTHER ORDERED by the court that the motion for reconsideration of amici curiae be, and hereby is, granted.
Pfeifer, Cook and Lundberg Stratton, JJ., dissent.